







January 2, 2019




Mr. Frank G. Heard
Chief Executive Officer
Gibraltar Industries, Inc.
3556 Lake Shore Road
Buffalo, New York 14219


RE:
Amended and Restated Employment Agreement, Dated January 1, 2015 between
Gibraltar Industries, Inc. and Frank G. Heard (the “Agreement”)



Dear Frank:


This letter is intended to confirm our discussions concerning the change in your
position as President and Chief Executive Officer of Gibraltar Industries, Inc.
(the “Company”) as well as certain related changes to the Agreement, all in
connection with the decision by the Company’s Board of Directors to hire William
T. Bosway as President and Chief Executive Officer of the Company effective
January 2, 2019.


Effective upon the hiring of Mr. Bosway, you have agreed that you will resign
from your position as the Company’s President and Chief Executive Officer and be
appointed and continue employment as Vice Chair of the Company’s Board of
Directors.


The Company will continue to employ you as Vice Chair through March 3, 2020, on
which date, you will retire from employment with the Company (the “Retirement
Date”). During the period beginning on the date you resign from your position as
President and Chief Executive Officer and continuing through your Retirement
Date (such period being hereinafter the “Transition Period”), you will continue
to participate in the Company’s employee benefit plans and programs, and the
Company will continue to pay you your annual Base Salary (as defined in the
Agreement) at the same rate as your current Base Salary. You shall be entitled
to participate in the Company’s annual cash incentive compensation program
(MICP) at a target level of performance equal to 110% of Base Salary and the
2018 Management Stock Purchase Plan (with the same matching percentage which you
are currently entitled to under such plan), with amounts earned in 2020 prorated
for your length of employment. In addition, during the Transition Period, you
will continue to be eligible to participate in the Company’s equity based long
term incentive plan (LTIP) except as provided in the following paragraph, you
will be entitled to the same equity based incentive compensation as a percentage
of your current Base Salary (with the same percentage allocation between
performance units and restricted units with a time based vesting) as you are
currently provided. For the avoidance of doubt, effective upon your Retirement
Date, all of your then-outstanding equity based incentive compensation awards
will become fully vested and non-forfeitable.


With respect to your employment during the period January 1, 2020 through March
3 2020, you will not be entitled to receive any equity based incentive
compensation awards. Instead, no later than sixty (60) days following your
Retirement Date, the Company will pay you, in one lump sum payment, less any
applicable withholding taxes, an amount equal to: your annual salary on the
Retirement Date multiplied by 62.5%, to reflect that you will only be employed
for a portion of 2020..


During the Transition Period, your primary duties will be to assist Mr. Bosway
in transitioning in





--------------------------------------------------------------------------------





to the position of President and Chief Executive Officer of the Company. In
addition, during the Transition Period, you will perform such additional duties
which are executive in nature and which may be assigned to you by the Company’s
Board of Directors.
  
Subject to the provisions of the following sentence, except for the changes to
the terms and conditions of your employment described above, all other terms and
conditions of your employment as contained in the Agreement will remain in full
force and effect through your March 3, 2020 Retirement Date. By signing this
letter, you agree that the changes to the terms and conditions of your
employment described in this letter will not be deemed to constitute an event
which, under the terms of the Agreement, provides you the right to terminate
your employment in what is deemed to be a “Good Reason Termination”. In
addition, if and to the extent that the terms and conditions of this letter are
inconsistent with the terms of the Agreement, the terms of this letter will be
deemed to apply. Please sign and date this letter below as an indication of your
agreement to the terms of this letter and the modification of the Agreement as
described herein.


On behalf of the Company’s Board of Directors, I would like to extend our
sincere thanks and appreciation for your leadership of the Company as President
and CEO and we all look forward to continuing to work with you during the
transition in your capacity as Vice Chairman.
 
Very truly yours,




By: /s/ William P. Montague____
William P. Montague
Chairman of the Board of Directors


Agreed to and accepted
this 2nd day of January, 2019






By: /s/ Frank G. Heard______________
Frank G. Heard





